Hines, J.
Where the husband filed his libel for divorce, and pending the same the wife filed in the same court a separate suit seeking to recover temporary and permanent alimony and counsel fees, and to set aside a contract between her and her husband, in which they had agreed upon a settlement of all her claims for alimony, and which had been fully performed by the husband, upon the grounds (a) that it was made for the purpose of promoting a dissolution of their marriage, (b) that she did not understand that she was signing a contract relinquishing all her claims to alimony, (c) that the provision therein. for her support was unreasonable and obtained by fraud, and (d) that the contract amounted to a sale of her property rights without the sanction of the judge of the superior court, the trial judge, upon conflicting evidence, did not err in refusing to grant the wife temporary alimony and counsel fees.
Quaere: Can a wife, after her husband has filed against her his libel for divorce in the county of their residence, file an independent suit in the same court for temporary and permanent alimony and counsel fees? See Civil Code (1910), §§ 2976, 2986; Banks v. Banks, 149 Ga. 517 (101 S. E. 114); Wallace v. Wallace, 157 Ga. 897 (122 S. E. 594).

Judgment affirmed.


All the Justices concur.